UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-7585


CHESTER LILLEY,

                  Petitioner - Appellant,

          v.

UNNAMED RESPONDENT; CENTRAL PRISON HOSP.,

                  Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:16-hc-02036-D)


Submitted:   January 17, 2017                Decided:   January 20, 2017


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Chester Lambert Lilley, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Chester Lambert Lilley, Jr. seeks to appeal the district

court’s order and judgment dismissing Lilley’s 28 U.S.C. § 2254

(2012) petition.      We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

      Parties   are   accorded   30       days   after   the   entry   of   the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                   “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”    Bowles v. Russell, 551 U.S. 205, 214 (2007).

      The district court’s order was entered on the docket on

October 3, 2016.      The notice of appeal was filed on November 9,

2016. *   Because Lilley failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

deny leave to proceed in forma pauperis, deny Lilley’s motions

for appointment of counsel, and dismiss the appeal.              We dispense

with oral argument because the facts and legal contentions are




      *For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                      2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.



                                                                DISMISSED




                                     3